--------------------------------------------------------------------------------

Exhibit 10.2

 
Execution version


THIRD AMENDMENT TO CREDIT AGREEMENT
 
This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
16, 2019, is made between GALAXY GAMING, INC., a Nevada corporation (the
“Borrower”), and ZIONS BANCORPORATION, N.A. dba NEVADA STATE BANK, a Nevada
state banking corporation (the “Lender”).
 
RECITALS


A.          The Lender and the Borrower entered into a Credit Agreement, dated
as of April 24, 2018, as amended by the First Amendment to Credit Agreement,
dated as of April 22, 2019, and as further amended by the Waiver and Second
Amendment to Credit Agreement, dated as of May 6, 2019 (as further amended,
restated, or otherwise modified, the “Credit Agreement”), pursuant to which the
Lender agreed to extend credit to the Borrower.


B.          The parties desire to amend certain provisions of the Credit
Agreement, subject to the terms of this Amendment.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows.
 
Section 1.          Capitalized Terms. Capitalized terms not defined shall have
the meanings assigned to them in the Credit Agreement, unless the context shall
otherwise require.
 
Section 2.          Amendment to Credit Agreement. Section 2.8 of the Credit
Agreement is amended by adding the following sentence to the end of the
paragraph: “Commencing with the fiscal quarter ending on June 30, 2019, and
retroactive to April 22, 2019, an unused fee in the amount of 0.25% of the
difference between the Revolving Commitment Amount and the average daily balance
of the Revolving Loan during such fiscal quarter shall be due and payable on the
last day of each fiscal quarter.”
 
Section 3.          Effectiveness of Amendments. This Amendment shall become
effective upon delivery by the Borrower of, and compliance by the Borrower with,
the following:
 
3.1        Documents. The Lender shall have received this Amendment executed by
a duly authorized officer of the Borrower.
 
3.2        Fees and Expenses. The Lender shall have received all fees and other
amounts due and payable by the Borrower on or prior to the date hereof,
including the reasonable fees and expenses of counsel to the Lender payable
pursuant to Section 8.2 of the Credit Agreement.
 
3.3        Other Matters. All corporate and legal proceedings relating to the
Borrower and all instruments and agreements in connection with the transactions
contemplated by this Amendment shall be satisfactory in scope, form and
substance to the Lender and its counsel, and the Lender shall have received all
information and copies of all documents including records of corporate
proceedings, as the Lender or its counsel may reasonably have requested in
connection therewith, such documents where appropriate to be certified by proper
corporate or governmental authorities.



--------------------------------------------------------------------------------

Section 4.           Representations, Warranties, Authority.
 
4.1         Reassertion of Representations and Warranties, No Default. The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment all of the representations and warranties contained in
the Credit Agreement and the other Loan Documents are true, correct and complete
in all material respects as of the date hereof as though made on and as of such
date, except (i) for changes permitted by the terms of the Credit Agreement as
amended by this Amendment and (ii) to the extent such representation or warranty
relates to an earlier specified date, in which case such representation or
warranty is reaffirmed as true and correct in all material respects as to such
date and there will exist no Default or Event of Default under the Credit
Agreement as amended by this Amendment on such date which has not been cured or
waived by the Lender.
 
4.2         Authority, No Conflict, No Consent Required, Enforceability. The
Borrower represents and warrants that the Borrower has the power and legal right
and authority to enter into this Amendment and has duly authorized as
appropriate the execution and delivery of the Amendment by proper corporate
action, and neither the Amendment nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which the Borrower is a party or a signatory or a provision of the
Borrower’s Articles of Incorporation, Bylaws or any other agreement or
requirement of law, or results in the imposition of any lien on any of its
property under any agreement binding on or applicable to the Borrower or any of
its property except, if any, in favor of the Lender. The Borrower represents and
warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by the
Borrower of the Amendment or other agreements and documents executed and
delivered by the Borrower in connection therewith or the performance of
obligations of the Borrower therein described, except (a) for those which the
Borrower has obtained or provided and as to which the Borrower has delivered
certified copies of documents evidencing each such action to the Lender and (b)
for those which the Borrower will make, obtain or provide upon the consummation
of this Amendment and as to which the Borrower will promptly deliver certified
copies of documents evidencing each such action to the Lender. The Borrower
represents and warrants that the Amendment constitutes the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and subject to limitations on the
availability of equitable remedies.


4.3         No Adverse Claim. The Borrower warrants, acknowledges and agrees
that no events have taken place and no circumstances exist at the date hereof
which would give the Borrower a basis to assert a defense, offset or
counterclaim to any claim of the Lender with respect to the obligations.


2

--------------------------------------------------------------------------------

Section 5.          Affirmation of Credit Agreement, Further References,
Affirmation of Security Interest. The Lender and the Borrower each acknowledge
and affirm that the Credit Agreement, as amended hereby, is hereby ratified and
confirmed in all respects and all terms, conditions and provisions of the Credit
Agreement and the other Loan Documents, except as amended by this Amendment,
shall remain unmodified and in full force and effect. All references in any
document or instrument to the Credit Agreement are hereby amended and shall
refer to the Credit Agreement as amended hereby. The Borrower confirms to the
Lender that the Obligations are and continue to be secured by the security
interest granted by the Borrower in favor of the Lender under the Security
Agreement and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower under such document and any and all other documents and agreements
entered into with respect to the obligations under the Credit Agreement are
incorporated herein by reference and are hereby ratified and affirmed in all
respects by the Borrower.
 
Section 6.          Merger and Integration, Superseding Effect. This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
 
Section 7.          Severability. Whenever possible, each provision of this
Amendment and any other statement, instrument or transaction contemplated hereby
or thereby or relating hereto or thereto shall be interpreted in such manner as
to be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
 
Section 8.          Successors. This Amendment shall be binding upon the
Borrower, the Lender and their respective successors and assigns, and shall
inure to the benefit of the Borrower, and the Lender and their successors and
assigns.
 
Section 9.          Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower agrees to reimburse the Lender upon demand for all
reasonable out-of-pocket expenses (including filing and recording costs and
fees, charges and disbursements of outside counsel to the Lender) incurred in
connection with the negotiation, preparation, enforcement and collection of this
Amendment and all other documents negotiated and prepared in connection with
this Amendment.


3

--------------------------------------------------------------------------------

Section 10.        Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
 
Section 11.        Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement.


Section 12.        Governing Law. THE AMENDMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEVADA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW
PRINCIPLES THEREOF.
 
Section 13.        Acknowledgement and Release. IN ORDER TO INDUCE THE LENDER TO
ENTER INTO THIS AMENDMENT, THE BORROWER: (A) REPRESENTS AND WARRANTS TO THE
LENDER THAT NO EVENTS HAVE TAKEN PLACE AND NO CIRCUMSTANCES EXIST AT THE DATE
HEREOF WHICH WOULD GIVE THE BORROWER THE RIGHT TO ASSERT A DEFENSE, OFFSET OR
COUNTERCLAIM TO ANY CLAIM BY THE LENDER FOR PAYMENT OF THE OBLIGATIONS; AND (B)
HEREBY RELEASES AND FOREVER DISCHARGES THE LENDER AND ITS SUCCESSORS, ASSIGNS,
DIRECTORS, OFFICERS, AGENTS, EMPLOYEES AND PARTICIPANTS FROM ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, PROCEEDINGS, DEBTS, SUMS OF MONEY, COVENANTS,
CONTRACTS, CONTROVERSIES, CLAIMS AND DEMANDS, AT LAW OR IN EQUITY, WHICH THE
BORROWER EVER HAD OR NOW HAS AGAINST THE LENDER OR ANY OF ITS SUCCESSORS,
ASSIGNS, DIRECTORS, OFFICERS, AGENTS, EMPLOYEES OR PARTICIPANTS BY VIRTUE OF
THEIR RELATIONSHIP TO THE BORROWER IN CONNECTION WITH THIS AMENDMENT, THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS AND TRANSACTIONS RELATED THERETO.
 
***
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.



 
BORROWER:
       
GALAXY GAMING, INC.
       
By:
/s/ Harry Hagerty  
Name:

Harry Hagerty  
Title:

Chief Financial Officer



Third Amendment to Credit Agreement



--------------------------------------------------------------------------------

 
LENDER:
       
ZIONS BANCORPORATION, N.A. DBA NEVADA STATE BANK
       
By:
/s/ Jamie Gazza   Name: Jamie Gazza   Title: Vice President


 
Third Amendment to Credit Agreement





--------------------------------------------------------------------------------